       Case 2:20-cv-01250-DLR Document 19 Filed 03/16/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Antonio Valencia, et al.,                           No. CV-20-01250-PHX-DLR
10                  Petitioners,                         ORDER
11   v.
12   Chuck Keeton, et al.,
13                  Respondents.
14
15
16          Before the Court is United States Magistrate Judge James F. Metcalf’s Report and

17   Recommendation (“R&R”) (Doc. 18), which recommends that Petitioners’ petition for writ
18   of habeas corpus pursuant to 28 U.S.C. § 2241 be denied and dismissed with prejudice.

19   The Magistrate Judge advised the parties that they had fourteen days to file objections to

20   the R&R and that failure to file timely objections could be considered a waiver of the right
21   to obtain review of the R&R. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th
22   Cir. 2003). Neither party filed objections, which relieves the Court of its obligation to

23   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149

24   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is

25   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must

26   determine de novo any part of the magistrate judge’s disposition that has been properly
27   objected to.”). “Unless this court has definite and firm conviction that the [Magistrate
28   Judge] committed a clear error of judgment, [this court] will not disturb [the] decision.”
       Case 2:20-cv-01250-DLR Document 19 Filed 03/16/21 Page 2 of 2



 1   Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (citation omitted).
 2          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 3   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 4   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 5   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 6   district judge may accept, reject, or modify the recommended disposition; receive further
 7   evidence; or return the matter to the magistrate judge with instructions.”).
 8          IT IS ORDERED that Magistrate Judge Metcalf’s R&R (Doc. 18) is ACCEPTED.
 9          IT IS FURTHER ORDERED that Petitioners’ petition for writ of habeas corpus
10   pursuant to 28 U.S.C. § 2241 (Doc. 1) is DENIED and DISMISSED WITH
11   PREJUDICE.
12          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
13   proceed in forma pauperis on appeal is denied.
14          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
15   and terminate the case.
16          Dated this 15th day of March, 2021.
17
18
19
20
                                                   Douglas L. Rayes
21                                                 United States District Judge
22
23
24
25
26
27
28


                                                 -2-
